Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 31, 2022.

Amendments
           Applicant's response and amendments, filed January 31, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 5 and 15, amended Claims 1, 6, 11, and 16, and added new claims, Claims 21-22.
	Claims 1-4, 6-14, and 16-22 are pending and under examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/721,891 filed on August 23, 2018, 62/638,586 filed on March 5, 2018, and 62/637,705 filed on March 2, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	Claim 21 is objected to because of the following informalities: the claim should recite “The composition of claim 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejection of Claims 6 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to cancel recitation of aptamer and protein, which the Examiner finds persuasive. 

3. 	Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claimed invention (Claims 1 and 11) is/are directed to an enormous genus of structurally undisclosed targeting moieties that bind to a target on a surface of the immune cell. 
Claims 2 and 12 recite wherein the enormous genus of structurally undisclosed targeting moieties bind to a target of a T cell.
Claims 3 and 13 recite wherein the T cell is one selected from the group consisting of a T regulatory (Treg) cell, a memory T cell, an effector memory T cell, a central memory T cell, a naive T cell, a cytotoxic T cell, a gamma delta T cell, and a natural killer T (NKT) cell.
Claims 4 and 14 recite wherein the immune cell expresses a marker selected from group consisting of CD3, CD4, CD8, CD25, and CD56. However, said marker(s) is/are not necessarily the target to which the enormous genus of structurally undisclosed targeting moieties (Claims 1 
Claims 6-9, 16-19, and 21-22 recite wherein the enormous genus of structurally undisclosed targeting moieties are a nucleic acid, including, more specifically, an aptamer. 
Claims 10 and 20 recited wherein the enormous genus of structurally undisclosed targeting moieties are directed to a corresponding very large genus (139) of target molecules. The specification discloses an even larger genus (220+) of contemplated, hypothetical target molecules (pgs 8-9, joining ¶; pgs 22-24, joining ¶s; pgs 43-44, joining ¶), as would be reasonably embraced by independent Claims 1 and 11. 
	 
	The specification discloses that methods of making nucleic acid aptamers are known in the prior art (pg 25, ¶3, citing at least three references), that methods of chemically-modifying nucleotides are known in the prior art (pg 25, ¶4), and that nucleic acid origami techniques are known in the art (pg 30, last ¶). 
However, the only aptamer species whose complete structure is disclosed are those directed to PDGFRbeta and EGFR (Table 1). 

Doyle et al (U.S. Patent 8,105,982) is considered relevant prior art for having disclosed methods of in vitro aptamer selection (Title), whereby aptamers may have an enormous range of binding affinities to its corresponding target molecule, ranging from as low as 10^-4 M, 10^-5 M, 10^-6M, 10^-8M, or 10^-9M (col. 12, lines 5-7; col. 14, lines 1-2), a range of at least 5 orders of magnitude. 
Horhota et al (U.S. 2017/0049709) is considered relevant prior art for having conceived of aptamers [0105] capable of binding to target molecules such as CD13, CD74, CD79, and CXCR4 (claim 12), as recited in instant Claims 10 and 20. However, Horhota et al do not actually disclose any structural examples of aptamers that bind to said target molecules. Rather, much like the instant application, such is merely hypothetical thinking, abstract thought conceiving of such possibilities. Thus, while mere thought and contemplation of aptamers capable of binding to target molecules such as CD13, CD74, CD79, and CXCR4 is anticipated and readily obvious concept, such thought does not actually inform the ordinary artisan as to the nucleotide sequence(s) [structure(s)] and corresponding binding affinity(ies) [function(s)] to each of the corresponding CD13, CD74, CD79, and CXCR4 target molecules. 
Torkamanian-Ashfar et al (Molecular Diversity 25: 1395-1407, 2021) is considered relevant post-filing art for having taught the discovery of novel aptamers capable of binding to CD13 (Abstract), teaching that “[T]hese high-affinity [aptamer] ligands can be developed
Neither the prior art nor the post-filing art teach/disclose the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CD74. 
Neither the prior art nor the post-filing art teach/disclose the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CD79. 
Neither the prior art nor the post-filing art teach/disclose an aptamer the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CXCR4. 

	The two target molecule species, PDGFR and EGFR, to which the aptamer specifically binds are not a representative number for the other species within the enormously disclosed 
	Again, the only identifying characteristic is that the structurally undisclosed aptamer, not known in the prior or post-filing art, except for a newly discovered (2021) CD13 aptamer, should bind, at some broadly encompassed and undisclosed binding affinity, to a corresponding conceptual target molecule. 
	Each aptamer directed to each target molecule represents its own structural and functional subgenus of compounds, having a different genus of varying nucleotide sequences [structure] and binding affinities [function]. 
	The aptamer species directed to two specific target molecules, PDGFR and EGFR, do not provide any description of any identifying characteristics of the aptamers that are to bind to the enormous multitude of the generically recited “targets on a surface of the immune cell” (Claims 1 and 10), nor the very large genus of instantly recited 139 target molecules (Claims 10 and 20). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on Applicant's specification, and what was known in the prior art, the skilled artisan cannot envision the detailed chemical structure of aptamer nucleotide sequences which will necessarily and predictably bind to the enormous genus of the generically recited “targets on a surface of the immune cell” (Claims 1 and 10), nor the very large genus of instantly recited 139 target molecules (Claims 10 and 20). 
The aptamers directed to two target molecules species, PDGFR and EGFR, specifically disclosed, are not representative of the aptamer/target molecule genus because the aptamer/target molecule genus is highly variant, structurally and functionally.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of aptamer targeting moieties that bind to targets on a surface of the immune cell at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent Claims 2-4, 12-14, and 21-22 are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 

Response to Arguments
Applicant argues that independent Claims 1 and 11 no longer recite aptamers.
Applicant’s argument(s) has been fully considered, but is not persuasive. The claimed invention (Claims 1 and 11) is/are directed to an enormous genus of structurally undisclosed targeting moieties that bind to a target on a surface of the immune cell. Furthermore, that dependent Claim 6 no longer positively recite ‘aptamer’ does not exclude it from being an embodiment of the generically recited targeting moiety (Claim 1), nor generically recited ‘ligand’ or ‘nucleic acid’ (Claim 6).

4. 	Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 recite 
Dependent Claims 2-4, 12-14, and 21-22 are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
5. 	The prior rejection of Claim(s) 1-7, 10-17, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Stephan (U.S. 2016/0145348) is withdrawn in light of Applicant’s amendments to the independent claims to recite an RNA nanoparticle, a limitation Stephan does not disclose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	The prior rejection of Claims 8-9 and 18-19 under AIA  35 U.S.C. 103 as being unpatentable over Stephan (U.S. 2016/0145348), as applied to Claims 1-7, 10-17, and 20 above, and in further view of Dahma et al (U.S. 2009/0131352) is withdrawn for reasons discussed above.

7. 	Claims 1-4, 6-7, 10-14,16-17, and 20-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Chang et al (U.S. 2020/0385734; priority to 62/615,806 filed January 10, 2018), and Stephan (U.S. 2016/0145348; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Guo et al is considered relevant prior art for having disclosed RNA nanoparticles (e.g. Title, Abstract, Figure 1). Guo et al disclosed wherein said RNA nanoparticles comprise at least one targeting moiety that binds to the surface of a target cell (e.g. pg 26, lines 4-6). Guo et al disclosed wherein said RNA nanoparticles further comprise a mRNA (e.g. pg 28, line 3; pg 19, lines 26-27; claim 21). 
With respect to Claim 11, Guo et al disclosed a method of treating a condition in a subject, the method comprising the step of administering the RNA nanoparticle comprising a targeting moiety and a cargo to said subject (e.g. claim 22). 

Guo et al do not disclose wherein said target cell is an immune cell. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Chang et al is considered relevant prior art for having disclosed RNA nanoparticles (Title, Abstract, Figure 1). Chang et al disclosed wherein said RNA nanoparticles comprise at least one targeting moiety that binds to the surface of a target cell (e.g. [0031]), e.g. 
With respect to Claim 11, Chang et al disclosed a method of treating a condition in a subject, the method comprising the step of administering the RNA nanoparticle comprising a targeting moiety and a cargo to said subject (e.g. [0043, 47]). 

Neither Guo et al nor Chang et al disclose wherein said mRNA encodes a chimeric antigen receptor. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1 and 11, Stephan is considered relevant prior art for having disclosed a composition comprising: 
a nucleic acid that promotes expression of a chimeric antigen receptor in an immune cell, to wit, a polynucleotide encoding said chimeric antigen receptor (claim 43);
and
at least one targeting moiety that binds to a target on a surface of the immune cell, the at least one targeting moiety being linked to the nucleic acid, 
and a method of treating a subject, the method comprising the step of administering to said subject said composition (claims 60-61). 
Stephan disclosed wherein the nucleic acid encoding the chimeric antigen receptor is an mRNA [0056].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, chemistry, and nucleic acid delivery vehicles. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first polypeptide encoded by a mRNA, as disclosed by Guo et al, with a second polypeptide encoded by a mRNA, i.e. a chimeric antigen receptor, as disclosed by Stephan, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first polypeptide encoded by a mRNA with a second polypeptide encoded by a mRNA, i.e. a chimeric antigen receptor, because those of ordinary skill in the art have long-recognized that nanoparticles are useful to deliver a multitude of different, routinely substitutable, mRNA molecules, each encoding a different polypeptide, including chimeric antigen receptor (Stephan).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 6-7, 16-17, and 21-22, Guo et al disclosed the targeting moiety may be an aptamer or antibody (e.g. pg 26, lines 3-13). 
Chang et al disclosed the targeting moiety may be an aptamer or antibody (e.g. [0347]).
Stephan disclosed wherein the at least one targeting moiety is selected from the group consisting of an antibody, aptamer, ligand, nucleic acid, peptide, or protein (e.g. claim 50).
With respect to Claims 4, 10, 14, and 20, Chang et al disclosed wherein said aptamer targeting moiety binds to PD-1 [0031, 347].
Stephan disclosed wherein the immune cell expresses a marker selected from group consisting of CD3, CD4, CD8, CD25, and CD56 (e.g. claims 48 and 51).
With respect to Claims 2-3 and 12-13, Chang et al disclosed wherein the immune cell is a CD4+ T cell or a CD8+ T cell (e.g. [0031]), e.g. an immune cell such as CD8+ T cells ([0322]; [0347], PD-1 aptamer; Figure 3, activation of CD4+ or CD8+ T cells).
Stephan disclosed wherein the immune cell is a T cell, or a natural killer T (NKT) cell (e.g. claim 47).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claims 8-9 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (WO 17/197009; November 16, 2017; of record in IDS) in view of Chang et al (U.S. 2020/0385734; priority to 62/615,806 filed January 10, 2018), and Stephan (U.S. 2016/0145348; of record), as applied to Claims 1-4, 6-7, 10-14,16-17, and 20-22 above, and in further view of Dahma et al (U.S. 2009/0131352; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 8-9 and 18-19, Dahma et al is considered relevant prior art for having disclosed aptamers comprising modified nucleotides (claim 1), said modifications comprising, e.g. 2’ fluoro substitutions, 2’ amino substitutions (e.g. claim 2), or 2' -O-methoxyethyl substitution (e.g. claim 3). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify an aptamer to comprise a modified nucleotide with a reasonable expectation of success because those of ordinary skill in the art have long-recognized the scientific and technical concepts of modifying the nucleotides of an aptamer (Dahma et al, Title, 2009) so as to avoid or minimize rapid degradation, observed (Background of the Invention, “[I]t soon became clear”) in native, non-modified DNA, primarily through the action of exonucleases and nuclease degradation [0004]. Incorporation of the modifications is has long-been recognized by the ordinary artisan to stabilize the aptamer, being nuclease-resistant [0005]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
 The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
9. 	The prior rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,982,210 is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

Terminal Disclaimer
10. 	The terminal disclaimer filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,982,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
11. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633